— Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered December 16, 1983, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant La Verne Edwards and his codefendant Keith Watson were convicted of the robbery of a resident of a rooming house in the Village of Ossining, New York.
The defendant claims that inadequacies in the prosecutor’s opening statement necessitate a new trial. Although the statement may have failed to sufficiently relate the facts to the various crimes charged in the indictment (see, People v Kurtz, 51 NY2d 380, 384, cert denied 451 US 911), the general rule is that absent bad faith or undue prejudice, a trial verdict will *504not be set aside for deficiencies in an opening statement (People v De Tore, 34 NY2d 199, 207, cert denied sub nom. Wedra v New York, 419 US 1025; People v Watson, 121 AD2d 487, lv denied 68 NY2d 818). We find no bad faith in the instant case. Furthermore, we conclude, as in People v Watson (supra), that the trial court properly denied the defendant’s motion for a mistrial because the curative instructions it delivered in response to the defendant’s objection to the testimony regarding the suspect’s names, overheard at the scene of the robbery, cured any prejudice which may have arisen (see, People v Watson, supra).
While we conclude that the hearing court improperly denied the defendant’s application to preclude the prosecution from inquiring into a crime that had been dismissed on the People’s own motion (see, People v Sanza, 37 AD2d 632), given the overwhelming evidence of guilt, the error was harmless (see, People v Scott, 118 AD2d 881, lv denied 67 NY2d 1056). Mollen, P. J., Thompson, Rubin and Fiber, JJ., concur.